Title: From George Washington to George Weedon, 4 October 1781
From: Washington, George
To: Weedon, George


                  
                     
                     Dear SirHead Quarters 4th Octo 1781
                  
                  I am much Obliged by the Communication of the Intelligence which you have this day given me—the Information is very pleasing—And the Advantage obtained over the Enemy, as it exhibits a noble Proof of that Ardor & Spirit in the Allied Troops, which has long wished for an opportunity to display itself—so, in its Consequences, it may prove very interesting in the Course of our Operations.
                  I wish you would be so good as to consult Genl Choisey, & determine if there may not a shorter Rout for your Expresses be found, below the Town, to cross the River under cover of the French Ships, than is at present used—I fancy as the Ships now lye, the Distance might be much shortened.
                  As the Necessity of frequent & expeditious Communications with your Side, will probably increase—& may be of the utmost Importance, it is a Matter of great Consequence to find out the shortest Rout possible for their Express. With great Regard I am Dr Sr Your most humble Servant
                  
                     Go: Washington
                  
               P. S. there will be no occasion to cross the Horses with the Men.